 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   JANEEN SMITH,                                    Case No.: 1:20-cv-00130-AWI-JLT

12                 Plaintiff,                         ORDER GRANTING STIPULATION TO
                                                      EXTEND THE DEADLINE TO FILE
13                 v.                                 DISMISSAL DOCUMENTS
                                                      (Doc. 57)
14   ETHICON, INC., et al.,

15                 Defendants.

16

17          The parties seek an additional 90 days to complete the settlement. (Doc. 57) Due to the
18   complexity of the action, the stipulation is GRANTED. The stipulation to dismiss the action
19   SHALL be filed no later than July 29, 2021.
20
     IT IS SO ORDERED.
21

22      Dated:    May 3, 2021                            _ /s/ Jennifer L. Thurston
                                               CHIEF UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
